Name: Commission Regulation (EEC) No 3207/85 of 15 November 1985 amending Regulation (EEC) No 2273/85 on the granting of aid for the use in wine making of concentrated grape must and rectified concentrated grape must in respect of the 1985/86 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 11 . 85 Official Journal of the European Communities No L 303/9 COMMISSION REGULATION (EEC) No 3207/85 of 15 November 1985 amending Regulation (EEC) No 2273/85 on the granting of aid for the use in wine making of concentrated grape must and rectified concentrated grape must in respect of the 1985/86 wine-growing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 798/85 (2), and in particular Article 14 (4) thereof, Whereas the definitions of concentrated grape musts and rectified concentrated grape musts set out under points 5 and 5a of Annex II to Regulation (EEC) No 337/79 require that the refractive index in respect of these products be measured according to the method laid down in Annex III to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables (3), as last amended by Regulation (EEC) No 746/85 (4) ; whereas knowledge of the said index makes it possible to determine accurately and simply the sugar content and consequently the potential alcoholic strength by volume of the products in question ; whereas Commission Regu ­ lation (EEC) No 2273/85 (*) should be amended in such a way as to stipulate that the potential alcoholic strength by volume of concentrated grape musts and rectified concen ­ trated grape musts, knowledge of which is necessary in order to calculate aids, must be determined on the basis of the refractive index ; whereas, pending the adoption of Community provisions relating to the table of correspon ­ dence between the refractive index and the potential alco ­ holic strength, the tables to be used are those drawn up by the Member States, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 The following paragraphs are added to Article 2 of Regu ­ lation (EEC) No 2273/85 : The potential alcoholic strength by volume of the products referred to in the first paragraph shall be determined on the basis of the reading obtained at a temperature of 20 0 C on the refractometer used accor ­ ding to the method laid down in Annex III to Regula ­ tion (EEC) No 516/77. The Member States concerned shall forward to the Commission the tables of correspondence between the reading referred to in the foregoing paragraph and the potential alcoholic strength by volume of the products .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 November 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 5 . 3 . 1979, p. 2 . (2) OJ No L 89, 29 . 3 . 1985, p. 1 . O OJ No L 73, 21 . 3 . 1977, p. 1 . 0 OJ No L 81 , 23 . 3 . 1985, p. 10 . 0 OJ No L 212, 9 . 8 . 1985, p. 8 .